DETAILED ACTION

This Office Action is in response to the amendment, filed on July 11, 2022.  Primary Examiner acknowledges Claims 1, 2, 11-13, 18, 26-29, 31, 32, and 36 are pending in this application, with Claims 1, 2, 11, 12, 18, 26, 31, and 36 having been currently amended, and Claims 3-10, 14-17, 19-25, 30, 33-35, 37, and 38 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of Applicant’s declaration, Page 2, filed on July 11, 2022, it is clear the teachings of prior art Worrilow are not applicable to the claimed invention - reciting “wherein a first UV light emitter of the plurality of UV light emitters emits a first UV light having a narrow band wavelength of 220nm +/- 5nm to neutralize pathogens and a second UV light emitter of the plurality of UV light emitters emits a second UV light having a second wavelength between 250nm and 280nm to destroy pathogens; wherein the UV light is configured to destroy or neutralize pathogens in said flow of breathing air … wherein the ultraviolet disinfecting cartridge system has an allergen removal efficiency of 99.9% or more air purification; wherein the ultraviolet disinfecting cartridge system utilizes a combination of two UV wavelengths, ionization and ozone by-product to achieve a disinfection of 99.9% or more of pathogens.” - as the usage and concept of vacuum UV (VUV) is not suitable for the application of air or surface disinfection.
Consequently, the decision to choose the claimed UV wavelengths is significantly more narrow than optimization, as the UV band as claimed must be within the scope of UVC (200-280) in order to provide “ozone-production”, “germicidal”, and “actinic” effects, as outlined in the declaration Page 2, Table 1.1, for the application of air or surface disinfection.  
Primary Examiner notes Worrilow hints at an embodiment with the UVC sources alone suitable for the wavelength range of 220-288 nm (Column 4, Lines 45-50); yet, never discloses the explicit values of each wavelength in the same manner as the vacuum UV (VUV) ranges.
 Although the newly added features of the “dimples” - “to produce a random dispersion of reflected UV light”; and the specific structural orientation including the “e) an inlet filter configured proximal to the inlet of the flow channel; f) an outlet filter configured proximal to the outlet of the flow channel; k) a flow assist fan configured to produce said flow of breathing air through the flow channel and wherein the flow assist fan is configured proximal to the inlet of the flow channel; wherein a portion of the plurality of UV light emitters are configured within the orthogonal flow channels and configured to emit ultraviolet light into the orthogonal flow channels” appear to be represented in Worrilow - dimples: “may include inner curves, bends and/or other contours, whereby the air flow path would follow such curves, bends and/or other contours.” Column 2, Lines 45-55; - inlet filter (24), - outlet filter (52), - flow assist fan (10), the specific valuation of each wavelength and the efficacy of the wavelengths to provide “allergen removal efficiency of 99.9% or more air purification” and to provide “disinfection of 99.9% or more of pathogens”  appears to be missing from the prior art made record. 
Upon further updating the prior art search, Primary Examiner located a reference Neister (2011/0272595) which teaches a similar breadth and scope of the UVC range as outlined in the aforementioned declaration.  
Regarding the specific valuation of each wavelength, Neister states “the UV-C band has been further subdivided into two parts consisting of the Far UV (FUV)185 to 250 nm and UV-C from 250 to 290 nm.” (Para 0005).  As stated the construction of Neister includes the construction of “each chamber to produce a FUV wavelength at 222 nm and UV-C wavelengths at or near 254 nm and 282 nm.” (Para 0051) for “high level of disinfection in air and surfaces” (Title).  Thus, in this disclosure, it is clear the claimed features of the desired wavelength at the UVC range suitable for the application of air or surface disinfection is achievable. 
Regarding the specific efficacy of the system, Neister states “Each pass could destroy over 90% of all the microbes in the zone. After three passes in an hour, 99.9% would be destroyed for an effective removal of 3 log reduction.” (Para 0037).  
Although Neister describes eventually achieving the 99.9% rate, this action requires three (3) passes, whilst, the claimed invention achieves this rate upon an “increase of the resonance time of the flow of breathing air from the inlet to the outlet” by the series of baffles, wherein the flow does not require more than one (1) pass. 
As described in the original specification as filed the purpose of the series of baffles is to “provide enough resonance time for reaction with pathogens and allergens” (Para 0050).  Thus, the device of Neister is incapable of meeting the claimed invention as the flow from the breathing air from the inlet to the outlet will not achieve the claimed percentage, and thus have the desired resonance time at the outlet within the only/single/initial pass.
Primary Examiner notes neither Neister nor Worrilow provide a correlation or causation relating the resonance time with the series of baffles to support the claimed - “allergen removal efficiency of 99.9% or more air purification” and “disinfection of 99.9% or more of pathogens”.  Rather, as addressed in the aforementioned paragraph Neister requires three (3) passes to meet the desired 99.9% effectiveness and a single pass meets only 90%; whist, Worrilow relies on a undetermined “sufficient resonance time” with no discussion of the effectiveness (Column 2, Lines 60-65 and Column 3, Lines 15-20) later stating “The kill rate of biological contaminants is a function of the intensity of UVC radiation produced by the UV filtration 32 and reflected by the interior 44 of the housing 4, as well as the exposure time of such contaminants to the UVC radiation. Thus, the higher the intensity of the UVC radiation and the longer the exposure time of such contaminants to the UVC radiation, the greater is the level of sterilization achieved. …  Such total UVC output killed 100% of numerous biological contaminants including, but not limited to smallpox, flu, tuberculosis, anthrax and H1N1 virus.” (Column 5, Lines 25-45) absent the structural configuration (baffles) and the functional operation (number of passes) needed to achieve this efficacy rate. 
It should be noted, the previously identified dimples (“may include inner curves, bends and/or other contours, whereby the air flow path would follow such curves, bends and/or other contours.” Column 2, Lines 45-55) which provide “The interior 44 of the housing 4 encasing the UV filtration 32 is highly reflective, with a preferable coefficient of reflection of at least 60%, so as to enhance the effectiveness of the lamps 38.” (Column 5, Lines 20-25) cannot also be utilized to address the baffle structure as the Primary Examiner would be relying on the same part for two separate features of the claimed invention. Even returning to former prior art references which recall baffle structures still lack correlation or causation relating the resonance time with the series of baffles to support the claimed - “allergen removal efficiency of 99.9% or more air purification” and “disinfection of 99.9% or more of pathogens”.  Thus, the prior art made of record is absent the features which would support this construction as the claimed invention would only be arrived upon through a gleaning of Applicant’s disclosure utilizing hindsight.
Therefore, the prior art made of record does not disclose or teach the structure and relationship of ultraviolet disinfecting cartridge system as claimed in independent Claim 1 and its dependents.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785